Title: Notes on Debates, 26 November 1782
From: Madison, James
To: 


Teusday Novr. 26.
No Congress but a Grand Committee composed of a member from each State.
The States of N. H. & Masts. having redeemed more than their quotas of the Emissions prior to the 18th. of March 1780, had called on Congress to be credited for the surplus, on which the Superintendt of Finance reported that they ought to be credited at the rate of 1 Dollar specie for 40 of the sd. Emission, according to the act of March aforesaid. This report being judged by Congress unjust as the money had been called in by those States at a greater depreciation, was disagreed to. Whereupon a Motion was made by Mr. Osgood, that the States who had redeemed a surplus should be credited for the same according to its current value at the time of  This motion with a letter afterwards rcd. from the State of Mass: on the same subject, were referred to the grand committee in question.
The Committee were unanimous that Justice required an allowance to the States who sd. sink a surplus, to be apportioned on the deficient States: The different expedients suggested were
1. That Congress sd. renew their call on the States to execute the Acts of the 18th of M. 1780 and leave it to the states to level the money by negociations among themselves. This was Mr. Hamilton’s idea. The objections against it were that either nothing wd. be done in the case or the deficient States wd. be at the mercy of the hoarding States; altho’ the former were perhaps prevented from doing their part by invasions; & the prosperity of the latter enabled them to absorb an undue proportion
By Mr. Madison It was proposed that Congress should declare that when ever it sd. appear that the whole of the bills emitted prior to the 18th. of M. 1780 shall have been collected into the Treasuries of the several States, Congress wd. proceed to give such credit for any surplus above the quotas assigned as equity might require, and debit the deficient States accordingly. In favor of this expedient it was supposed that it would give a general encouragement to the States to draw the money outstanding among individuals into the public treasuries, and render a future equitable arrangemt. by Congress easy. The objections were that it gave no satisfaction immediately to the complaining States, & would prolong the internal embarrassments which have hindered the States from a due compliance with the requisitions of Congress.
It was lastly proposed by Mr. Fitzimmons that the Commissioners appointed to traverse the U. S. for the purpose of settling accounts should be empowered to take up all the outstanding old money and issue certificates in place of it, in specie value according to a rule to be given them by Congress. The amount of the certificates to be apportioned on the States as part of the public debt. The same rule to determine the credit for redemptions by the States. This proposition was on the whole generally thought by the Committee least objectionable and was referred to a sub committee composed of Mr. Rutlidge, Mr. Fitzimmons & Mr. Hamilton to be matured & laid before the Grd. Come. One consideration suggested by Mr. Hamilton in its favor was that it would multiply the advocates for federal funds for discharging the public debts, and tend to cement the Union.
 